DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities: claim 8 recites “the left and right”; it must be recited as “the left and the right”. Appropriate correction is required.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract is 157 words; the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.



Allowable Subject Matter
Claims 2-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata (2015/0013951 A1).

Claim 1: Numata discloses an evaporator (i.e., FIG.3: 1) comprising: 
a housing (i.e., shell 10 used as housing) with a refrigerant inlet (i.e., refrigerant inlet pipe 11) and a refrigerant outlet (i.e., 12); 
heat transfer tubes (i.e., tubes 31) that are contained in the housing (i.e., 10), in which chilled water for heat exchange with refrigerant inside the housing flows (i.e., concerning limitations “chilled water for heat exchange with refrigerant inside the housing flows”; it is functional language & intended use); 
at least one distribution tray (i.e., tray 23 used as distribution tray) that is placed apart from the heat transfer tubes (i.e., 31) and has a plurality of holes (i.e., 23a) for distributing refrigerant over the underlying heat transfer tubes (i.e., concerning limitations “for distributing refrigerant over the underlying heat transfer tubes”; it is functional language & intended use); 
a vapor-liquid separator (i.e., 21 & 50 together used as separator; see paragraph [71]) that is placed above the distribution tray (i.e., 23) and separates an introduced mixed refrigerant into a vapor refrigerant and a liquid refrigerant (i.e., paragraphs [71] [73]: liquid component of two-phase refrigerant discharged from 21a received by tray and vapor component of two-phase refrigerant flows upward impinges baffle 50 shown in FIG.7) and distributes the liquid refrigerant to the distribution tray (i.e., 23); and 
a tube support (i.e., support plate 32 used as tube support; paragraph [76]: tubes 31 are supported by plates 32) with a plurality of holes (i.e., paragraph [81]: support plates 32 include openings) for passing the heat transfer tubes through, that is placed inside the housing (i.e., 10) and supports the distribution tray (i.e., 23).  

    PNG
    media_image1.png
    610
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    734
    media_image2.png
    Greyscale

Claim 13: Numata discloses the apparatus as claimed in claim 1, wherein a plurality of tube supports (i.e., a plurality of 32) are arranged in the length direction (i.e., length direction is inherent) of the housing (i.e., 10), with the tops thereof being on the same level (i.e., as shown in FIG.5 the tops of tube supports 32 are on the same level), and at least part of the sides (i.e., part of sides are inherent) of the tube supports (i.e., 32) contact with the inner surface (i.e., inner surface is inherent) of the housing (i.e., paragraph [76]: support plates 32 are fixedly coupled to the shell 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Numata (2015/0013951 A1), in view of Wilson (2020/0200480 A1).

Claim 15: Numata discloses an evaporator (i.e., FIG.3: 1) comprising: 
a housing (i.e., shell 10 used as housing) with a refrigerant inlet (i.e., refrigerant inlet pipe 11) and a refrigerant outlet (i.e., 12); 
heat transfer tubes (i.e., tubes 31) that are contained in the housing (i.e., 10), in which chilled water for heat exchange with refrigerant inside the housing flows (i.e., concerning limitations “chilled water for heat exchange with refrigerant inside the housing flows”; it is functional language & intended use); 
at least one distribution tray (i.e., tray 23 used as distribution tray) that is placed apart from the heat transfer tubes (i.e., 31) and has a plurality of holes (i.e., 23a) for distributing refrigerant over the underlying heat transfer tubes (i.e., concerning limitations “for distributing refrigerant over the underlying heat transfer tubes”; it is functional language & intended use); 
a vapor-liquid separator (i.e., 21/50 together used as separator; see paragraph [71]) that is placed apart from the bottom of (i.e., bottom is inherent, as shown in FIG.7 21/50 is placed apart from bottom of tray) the distribution tray (i.e., 23) and separates an introduced mixed refrigerant into a vapor refrigerant and a liquid refrigerant (i.e., paragraphs [71] [73]: liquid component of two-phase refrigerant discharged from 21a received by tray and vapor component of two-phase refrigerant flows upward impinges baffle 50 shown in FIG.7) and distributes the liquid refrigerant to the distribution tray (i.e., 23);
a tube support (i.e., support plate 32 used as tube support; paragraph [76]: tubes 31 are supported by plates 32) with a plurality of holes (i.e., paragraph [81]: support plates 32 include openings) for passing the heat transfer tubes through, that is placed inside the housing (i.e., 10) and supports the distribution tray (i.e., 23);

    PNG
    media_image1.png
    610
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    734
    media_image2.png
    Greyscale

	Numata discloses the claimed limitations as claimed in claim 15, but fails to disclose a second bracket that is fixed to the top of the tube support and supports the vapor-liquid separator.
	However, Wilson teaches a bracket (i.e., support flange 39 used as bracket; see FIG.13) that is fixed to the top of a tube support (i.e., 32) and supports a vapor-liquid separator (paragraph [70]) for the purpose of supporting the separator (paragraph [70]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Numata to include a second bracket that is fixed to the top of the tube support and supports the vapor-liquid separator as taught by Wilson in order to support the separator.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to evaporator:
Ring (2008/0163637 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763